DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2020 has been entered.

Applicants' arguments, filed August 12, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

In light of the amendments to the claims, a new art rejection is set forth below that addresses Applicants’ arguments that the previously applied combination of references fails to teach or disclose certain claim elements are addressed by the rejection set forth below. Porter, Miyoshi et al. and Wallace et al. are still used to reject the claims but the new references 

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14, and 21 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The Examiner was unable to locate any disclosure of the inclusion of a uniform composition comprising 0.01 – 2.0% gellan gum, at least one salt, water and a treatment agent as required by claim 12. The only uses of “uniform” in the disclosure as originally filed are at ¶¶ [0019] and [0020] of the PGPub of the instant application. However, it is the space between the windings (the pitch) and the width, diameter and/or cross sectional shape of the 
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention and/or explain how implicit support is present for this claim language.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5 – 12, 14 and 21 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 requires that the same composition comprising gellan gum and other ingredients is present in the first and second region of the medical device. Independent claim 12 requires the presence of a uniform composition in the lumen of the device. The meaning and scope of “same” and “uniform” is not clear as neither the claims nor specification provides a definition of these terms. 
Looking first at “same”, Merriam-Webster defines “same” to be “exactly like each other or very similar to each other” (see definition that accompanies this action). Does this mean that 
“Uniform” is defined by Merriam-Webster to be “having always the same form, manner, or degree” or “presenting an unvaried appearance of surface, pattern or color” (see definition that accompanies this action). Does uniform in this context mean homogenous in that the ingredients and concentrations are the same and all are distributed evenly throughout? Does uniform mean that the salt and therapeutic agent are identical but could vary in concentration?
It is not clear what degree of identical-ness is required by “uniform” and “same” individually and what if any differences there are between these two terns. If the requirements are not identical, then what would be uniform but not the same or vice versa have not been set forth. 
As the requirements for the compositions to be the same or uniform have not been sufficiently defined, the claims are indefinite as the requirements for the compositions contained within the medical device cannot be ascertained.
The dependent claims fall therewith.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5 – 12, 14 and 21 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (WO 2005/044113) in view of Wallace et al. (US 5,649,949), Miyoshi et al. (Thermochimica Acta, 1995; cited on IDS filed June 21, 2019), Cook et al. (US 2009/0132031) and Berglund et al. (US 2009/0035351).
Porter discloses vaso-occlusive devices with an internal element within a lumen of the device that may include an active element 214 to stiffen the coil or that active element 214 can be secured to two points on the device that then contracts to stiffen the device (whole document, e.g., abstract). The loops or windings 218 define a central lumen 220 (p 4, ln 16 - 224 or end caps 222 of the coil (p 5, ln 7 - 8). The device can not only stiffen in situ but also deliver a bioactive agent such as an agent that causes a tissue reaction (p 9, ln 15 – 22), which reads on a therapeutic treatment agent. The expandable material that can be used for the construction of the active element 214 is a hydrogel that is capable of absorbing a desired amount of aqueous fluid and the hydrogel, a gel that comprises water, can be formed from a variety of materials, such as polysaccharides, mucopolysaccharides and with exemplified species including hyaluronic acid, dextran, heparin sulfate, dextran sulfate, heparin, agar, starch or alginate, and may further comprise a chemical cross-linking agent (p 6, ln 9 onward). The expansion rate of the active element 214 can be customized such as by changing the composition of the elements or by varying spacing between the pitch of the coil 212, thereby controlling the amount of bodily fluid that flows into the lumen 220 of the coil 212 (p 7, ln 10 – 16), which requires at least one gap to be present on the outer region of the device so that bodily fluid can enter into the lumen of the device.
The presence of coils with variable pitch in a single vaso-occlusive device is not explicitly disclosed.
Wallace et al. discloses an implantable vasoocclusive device wherein the primary coil may be made in such a way that it has regions of varying flexibility (whole document, e.g., abstract). As shown in figures 1 and 2, the primary coil has regions along its axis with different flexibilities that is achieved by varying the physical parameters of the coil such as the pitch or spacing between turns as shown in figure 3, although changes in coil diameter or wire diameter can also be used to alter the flexibility (col 3, ln 52 – 61). The variations in coil stiffness shown in figures 3 – 5 can be used to produce the coils shown in figures 1 and 2 (col 4, ln 9 – 12). The coil may have 10 – 200 turns per centimeter (col 4, ln 59 – 60). 

The use of gellan gum and a salt to prepare the hydrogel in the lumen of the device of Porter is not disclosed.
Miyoshi et al. discloses the thermal and rheological properties of sodium gellan gum solutions with and without the salts NaCl, KCl, CaCl2 and MgCl2 (whole document, e.g., abstract). Gellan gum is widely used in the food and biotechnology industry as it forms a transparent gel that is resistant to heat and acid in comparison to other polysaccharide gels and its gel strength can be increased by the addition of metal ions (p 270, introduction). Cations can shield the electrostatic repulsions between the carboxy side groups of gellan gum to permit tight binding of helices and the tight aggregation of helices at lower temperatures or lead to a reduction in coil dimensions at higher temperatures (p 278, ¶ 2). Figure 1 shows the 2+ than by monovalent cations (¶ bridging p 277 and 278). Gellan gum solutions with sufficient divalent cations form firm gels on cooling below the setting temperature, and then it was difficult to re-melt such gel, and such behavior was quite different from the behavior of thermoreversible gels formed in the presence of monovalent cations (last sentence of abstract). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use gellan gum with a salt as the active element in the coil vasoocclusive device of Porter.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Porter disclose that hydrogels formed from various polysaccharides can be placed inside the lumen of the device to either stiffen the coils or used to contract the device. Gellan gum is more resistant to acid and heat than other polysaccharide gels as taught by Miyoshi et al. and the presence of salts, such as those comprising divalent cations, can be used to prepare gels of various properties that can act to further stiffen the device compared to other gels with no salt or monovalent cations that possess different viscoelastic properties. The person of ordinary skill in the art can select the appropriate polysaccharide and cations to add depending on the necessary properties of the active element of the vasoocclusive device. For example, a gel prepared using divalent cations may not be thermoreversible and thus would remain in the gelled state despite changes in temperature. The presence of caps on the device itself is 
Porter, Wallace et al. and Miyoshi et al. do not disclose the presence of compositions with identical composition inside the device in regions having different coil spacing and different therapeutic agents in different regions of the device.
Cook et al. discloses a drug delivery stent comprising a tubular strut having a central lumen with a continuous channel to deliver a therapeutic substance or drug to the stenotic lesion whose width may be varied along the length of the strut to control the elution rate and/or flexibility of the stent (whole document, e.g., abstract and figs 2 and 3). The elutable therapeutic substance or drug contained in the central lumen 348 may comprise a biologically or pharmacologically active substance that may be suspended in a polymeric matrix or carrier to prevent premature elution of the active therapeutic substances (¶ [0030]). The width of the channel 136 may vary along the length of the tubular strut 138 to further increase the flexibility of the stent 130 (¶ [0027]). The width of the channel may be selected to control the elution rate of the therapeutic substance or drug contained within the tubular strut (¶ [0021]).  In general, a narrow width 346 of channel 136 will provide slower elution (¶ [0026]). A volume of the central lumen or fluid passageway 348 of the tubular strut controls the amount of therapeutic substance or drug that may be contained for delivery (¶ [0025]). 
Berglund et al. discloses a biodegradable implantable device for delivering a drug that includes a hypotube comprising a lumen and at least one drug disposed within the lumen, that lumen can be compartmentalized with each compartment containing a different drug and may also include a plurality of pores in fluid communication with the compartments producing different drug release profiles (whole document, e.g., abstract). Stents and/or drug therapies are often used to avoid or mitigate the effects or occurrences of restenosis (¶ [0005]), such as by 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple drugs with multiple release profiles along the length of the device disclosed by Porter, Wallace et al. and Miyoshi et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because factors such as the amount of lumen exposed, whether by altering the width of the channel as in Cook et al. or the number of pores as in Berglund et al., can determine the release rate of drugs contained within the device. The same or different drugs can be formulated along the length of the device, with a configuration such as that of Porter or Berglund allowing for a greater amount of drug containing matrix to be present in the device, in turn allowing for a greater dose and/or duration of drug release from the device. The spacing of the coils will not only alter the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618